NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SEAN McMULLEN,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No.    2D13-4144
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 22, 2014.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender,
and Judith Ellis, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



KELLY, Judge.


             Sean McMullen appeals from his judgments and sentences for burglary of

an unoccupied dwelling, dealing in stolen property, and false information on a

pawnbroker form. We affirm his convictions and sentences but remand for correction of

a scrivener's error in Mr. McMullen's written judgment. See Murphy v. State, 977 So. 2d
748 (Fla. 2d DCA 2008) (remanding for correction of a scrivener's error in the written

judgment in an Anders1 appeal). In count I of case number 12-CF-000201, Mr.

McMullen was charged with and entered a guilty plea to burglary of an unoccupied

dwelling. The judgment erroneously reflects a conviction for felony battery.

             Affirmed; remanded with instructions.




SILBERMAN and VILLANTI, JJ., Concur.




             1Anders v. California, 386 U.S. 738 (1967).


                                          -2-